83968: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31494: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83968


Short Caption:JOHNSTON (DEREK) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):83589


Lower Court Case(s):Clark Co. - Eighth Judicial District - C354689Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/15/2022 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:06/15/2022How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDerek JohnstonT. Augustus Claus
							(Legal Resource Group)
						


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Brianna K. Lamanna
							(Clark County District Attorney)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur


11/07/2022OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


12/22/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


12/22/2021Petition/WritFiled Emergency Petition for Writ of Mandamus. (SC)21-36517




12/22/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (CD included) (SC)21-36518




12/22/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-36519




12/22/2021Notice/IncomingFiled Affidavit. Verification. (SC)21-36561




12/28/2021Order/ProceduralFiled Order Directing Answer.  Real party in interest, on behalf of respondents, shall have 7 days from the date of this order to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioner shall have 5 days from the date when real party in interest's answer is served to file and serve any reply.  No extensions of time will be granted absent extraordinary and compelling circumstances demonstrated by written motion.  (SC)21-36767




01/04/2022Petition/WritFiled Real Party in Interest's Answer to Emergency Petition for Writ. Under NRAP 27(e). (SC)22-00279




01/04/2022AppendixFiled Real Party in Interest's Appendix to Answer to Emergency Petition Under NRAP 27(e) for a Writ of Mandamus. Vol. 1. (SC)22-00280




01/12/2022MotionFiled Petitioner's Motion to Extend Time to File Reply to Answer to Emergency Petition. (SC)22-01238




01/12/2022Order/ProceduralFiled Order Granting Motion for Extension of Time.  Petitioner has moved for a 9-day extension of time in which to file his reply, citing ongoing district court proceedings in this case.  The motion is granted.  Petitioner shall have until January 19, 2022, to file his reply.  (SC)22-01273




01/20/2022MotionFiled Petitioner's Motion to Extend Time to File Reply to Answer to Emergency Petition for Writ of Mandamus. (SC)22-02066




01/24/2022Order/ProceduralFiled Order Granting Motion for Extension for Time. Petitioner shall have until January 26, 2022, to file a reply. (SC)22-02439




01/31/2022MotionFiled Petitioner's Motion to Extend Time to File Reply to Answer to Emergency Petition under NRAP 27(e) for a Writ of Mandamus (Third Request) (SC)22-03156




02/10/2022Order/ProceduralFiled Order Granting Motion for Extension of Time.  On January 31, petitioner filed a third motion for an extension of time to file his reply.  Petitioner submitted his reply on February 10, 2022.  Although the reply was not timely submitted within the requested extended timeframe, the motion is granted, and the clerk of this court is directed to file petitioner's reply and accompanying appendix.  (SC)22-04546




02/10/2022Petition/WritFiled Petitioner's Reply to Answer to Petition.  (FILED PER ORDER 2/10/22).  (SC)22-04547




02/10/2022AppendixFiled Petitioner's Reply Appendix Vol. 1.  (FILED PER ORDER 2/10/22).  (SC)22-04548




02/10/2022MotionFiled Motion to Transmit a Copy of the Evidentiary Hearing Exhibits. (SC)22-04588




05/09/2022Order/ProceduralFiled Order Scheduling Oral Argument. Oral argument is scheduled for June 15, 2022, at 11:30 a.m., in Las Vegas.  The argument shall be limited to 30 minutes. (SC)22-14704




05/12/2022Order/ProceduralFiled Order Denying Motion.  Petitioner has filed a motion to direct the district court clerk to transmit a copy of the evidentiary hearing exhibits.  The motion is denied without prejudice.  (SC)22-15048




06/01/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-17399




06/15/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/DH. (SC).


10/06/2022Opinion/DispositionalFiled Authored Opinion. "Petition granted in part and denied in part." Before: Hardesty/Stiglich/Herndon. Author: Stiglich, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 67. SNP22-JH/LS/DH. (SC).22-31494




10/06/2022WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Attorney T. Augustus Claus for service upon Judge Mary Kay Holthus. (SC)22-31508





Combined Case View